On petition for rehearing, the following opinion was delivered by Field, C. J.—Baldwin, J. and Cope, J. concurring:
There are no considerations presented in the petition for a rehearing, which can load to a reversal of our former judgment in this case. It is of no consequence that the document, of which a certified copy was offered in evidence, was annexed to the deposition of Sutter, before the Land Commission—it being conceded that such document was the original grant. The copy, under these circumstances, was as admissible as the original would have been, had it been produced. No point was made, either in this Court, or the Court below, as to the admissibility of the original, without proof of its genuineness and due execution, and no opinion was required or expressed thereon. The statute does not authorize copies to be received and read, when the originals themselves would be inadmissible. It only places the copies, as evidence, on a footing with the originals; in other words, it obviates the objection to the copies as secondary evidence. In this case, it being conceded that ,the document was the original grant, and no point being taken upon the admissibility of such original, the copy should have been received.
The plaintiffs are an incorporated company, under the Act of April 14th, 1853, by the 4th Section of which they are authorized “to purchase, hold, sell, and convey, such real and personal estate, as the purposes of the corporation shall require.” Whether or not the premises in controversy are necessary for those purposes, it is not material to inquire; that is a matter between the government and the corporation, and is no concern of the defendants. It would load to infinite inconveniences and embarrassments, if, in suits by corporations, to recover the possession of their property, inquiries were permitted as to the necessity of such property for the purposes of their incorporation, and the title made to rest upon the existence of that necessity. (See The Banks v. Poiteaux, 3 Rand. 136, and Angell & Ames on Corporations, 113—121.)
Rehearing denied.